Title: Thomas Jefferson to Joseph Léonard Poirey, 8 March 1819
From: Jefferson, Thomas
To: Poirey, Joseph Léonard


          
            Dear Sir
             Monticello Mar. 8. 19.
          
          I am happy in being able at length to send you a copy of the act of Congress authorising the compensation of your services which has been so long detained. you may on probable appearances suppose that a part of this delay has flowed from me. but it is not so. the office of Secretary at war was vacant a whole twelvemonth, and I knew it would only defeat your claim to let it be brought forward by a head-clerk, acting par interim. the present Secretary at war came into office on the rising of Congress so that he could not propose it till they met again for the following year. it was then presented, but as they never get thro half the bills before them, this laid over  another year, and at their last meeting has got thro’. thus has this claim  been unavoidably delayed three years. I presume it will now be necessary to for you to state your account, get it certified by M. de la Fayette, and to send it to some person at Washington with a power of attorney regularly legalised according to the forms of your laws. perhaps some member of your diplomatic mission here. I am sorry I cannot offer you my services, but besides that my distance would occasion delay, the hand of age is pressing heavily on me, and the right wrist, which I dislocated at Paris, is become so stiff as to make writing a slow and painful business, & has obliged me to discontinue nearly all correspondence. but if you have no other resource, and will inclose to me a blank power of Attorney, I will fill the blank with the name of a faithful and attentive agent who will recieve & remit you the money. your papers are in the war office & I will see that they are safely returned to you. I salute you with great esteem & respect.
          
            Th: Jefferson
          
        